In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Dabiri, J.), dated March 13, 2003, which granted the cross motion of the defendants David A. Nathan and Emelie Widdi, and the separate cross motion of the defendant GE Capital Auto Lease, Inc., for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed, with costs.
In a negligence action, a motion for summary judgment should be granted where, as here, the facts clearly point to the negligence of one party without any fault or culpable conduct by the other party (see Williams v Econ, 221 AD2d 429, 430 [1995]). The respondents, David A. Nathan, Emelie Widdi, and GE Capital Auto Lease, Inc., met their burdens of establishing entitlement to judgment as a matter of law by proving that the motor vehicle accident did not result from any negligence on their part (see Hudson v Goodwin, 272 AD2d 296, 297 [2000]; Canceleno v Johnston, 264 AD2d 405, 406 [1999]).
The evidence submitted by the plaintiff was insufficient to raise a triable issue of fact. Mere speculation that the respondents may have failed to take some unspecified measures to avoid the accident or in some other way contributed to the occurrence of the accident was insufficient to defeat the cross motions for summary judgment (see Salazar v Ospina, 253 AD2d 550, 551 [1998]; Williams v Econ, supra). Ritter, J.P., Goldstein, Townes and Crane, JJ., concur.